Citation Nr: 1412572	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  02-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to an initial rating in excess of 30 percent, and a rating in excess of 50 percent for the period beginning July 1, 2005, for posttraumatic stress disorder (PTSD) with mood disorder/major depressive disorder.

6.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 2006 rating decision, the RO denied service connection for diabetes, erectile dysfunction, diabetic neuropathy, and glaucoma.  In a June 2007 rating decision, the RO denied entitlement to a TDIU.  These issues were before the Board in August 2010, at which point they were remanded.  

The Veteran was previously granted a 30 percent initial rating for mood disorder with depressive-like episodes.  See April 2005 rating decision.  The Board granted service connection for PTSD in a September 2011 decision; the RO assigned an initial rating of 30 percent for PTSD with mood disorder with depressive-like episodes, effective November 26, 1999.  The Veteran appealed the initial rating.  In a July 2013 rating decision, the RO granted a rating of 50 percent for major depressive disorder, recurrent (previously characterized as PTSD), effective June 19, 2013.  The Veteran's psychiatric disorders have been rated together as one disability, and the Board will refer to the Veteran's disability as PTSD in this decision to avoid confusion.  

The Veteran was awarded a temporary total (100 percent) rating for his PTSD for the periods from January 25, 2004, to February 28, 2004; from March 16, 2005 to June 30, 2005; and from August 5, 2013 to September 30, 2013.  See 38 C.F.R. § 4.29 (2013).  The Board's decision considers the periods when he was in receipt of less than the maximum rating for the remaining periods since November 26, 1999.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In February 2010, the Veteran testified via videoconference before a Veterans Law Judge who is no longer employed by the Board.  In November 2013, the Veteran testified before the undersigned, again via videoconference.  Both transcripts are of record.  The paper claims file and all pertinent records in paperless claims files have been considered.


FINDINGS OF FACT

1.  The Veteran did not service in Vietnam or in Thailand, and he was not otherwise exposed to herbicides, to include Agent Orange, during service.

2.  The Veteran's diabetes, erectile dysfunction, diabetic neuropathy, and glaucoma first manifested many years after service, and were not incurred in service.

3.  The Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood, but not total  social and occupational impairment. 

4.  The Veteran's service-connected PTSD, rated as 70 percent disabling, throughout the appeal, renders him unable to secure or maintain substantially gainful employment consistent with his education and work history. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

3.  The criteria for service connection for diabetic neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

4.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.

5.  The criteria for entitlement to an initial rating for PTSD of 70 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, the Veteran was provided notice for his non-psychiatric service connection claims in June 2005 and March 2006, prior to the initial denial.  As directed in the prior remand, he was again advised in September 2010 of the evidence and information necessary to establish all five elements of a service connection claim, including on theories of herbicide exposure and secondary service connection, and who was responsible for obtaining which types of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect was cured by readjudication, including in a July 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board's decision to grant a TDIU constitutes a full grant of that benefit sought on appeal.  As such, no further action is needed under the VCAA in this regard.

The appeal for a higher rating for PTSD arises from the grant of service connection; therefore, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to the downstream issue of the proper rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the August 2010 and November 2013 Board hearings focused on the elements necessary to substantiate the claims on appeal.  The Veterans Law Judges asked questions to obtain pertinent evidence and suggest missing evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Although the Veteran's representative argued that he should be advised of the necessary elements and missing evidence, the evidence shows actual knowledge of these elements.  

With regard to the duty to assist, all pertinent, available medical evidence has been obtained, including service treatment records and post-service medical records for which the Veteran provided authorization.  Records from the Social Security Administration (SSA) were obtained; the Veteran submitted private medical opinions.  The RO also obtained the Veteran's service personnel records.  

As directed in the prior remand, the agency of original jurisdiction requested the Veteran to provide additional details as to his claimed herbicide exposure, and made requests to the appropriate agencies and records repositories in an attempt to verify his reported service in Thailand and herbicide exposure.  As discussed below, the evidence establishes that the Veteran is not credible as to his reports of service in Thailand in 1973; rather, he served in Hawaii and on temporary duty (TDY) in Guam, and he does not contend that he had herbicide exposure in such locations, nor is there any evidence establishing herbicide exposure during military service.  The prior remand directives were substantially completed.

No VA examination or opinion was provided with regard to the claim of service connection for diabetes or erectile dysfunction, neuropathy, or glaucoma as secondary to diabetes.  VA's duty to provide an examination has not been triggered; as the credible evidence does not show an indication that a current disability may be related to service, or to service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  Several VA examinations were provided for the PTSD claim, most recently in June 2013.  There is no argument or indication that the examination is inadequate, or that PTSD has increased in severity since the last examination.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  Further notice or assistance is not required.

II. Merits Analysis

Service connection

The Veteran contends that his current diabetes was incurred due to herbicide exposure during service in Thailand.  He asserts that his erectile dysfunction, diabetic neuropathy, and glaucoma are secondary to his diabetes.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

Type II diabetes mellitus will be presumed service-connected due to herbicide exposure during service, even if there is no record of the disease during service, if it manifests to a compensable degree at any time after service.  Early-onset peripheral neuropathy (previously known as acute or subacute peripheral neuropathy) will be presumed related to such herbicide exposure if it manifested to a compensable degree within one year after such exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Herbicide exposure for these purposes is generally based on service in Vietnam from January 9, 1962, to May 7, 1975; however, herbicide exposure will be presumed in certain other areas certain time periods in the Vietnam era as determined by the Department of Defense, or as shown on a facts-found basis.  38 C.F.R. § 3.307(a)(6).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310(b); 

The Veteran acknowledges that his primary duty location during service was Hawaii; however, he contends that he was exposed to herbicides while stationed at Utapao Royal Air Force Base in Thailand in 1973 for several months of TDY.  He has reported serving in Thailand for anywhere from 3 to 6 months ranging from April to October 1973.  He asserts that he was exposed to herbicides while handling supplies and 55-gallon drums that contained the substance, as well as when he was in the areas within 200 feet around the base, in the jungles and local villages, and from eating food contaminated by herbicides.  The Veteran testified in 2013 that he traveled through Guam on the way to Thailand, but he did not recall if they travelled the same route on the way back from TDY.  See February 2010 and November 2013 hearing transcripts; October 2010 statement; see also July 1994 statement for PTSD claim and June 2004 mental health evaluation.

Although the Veteran is competent to report serving in Thailand, he is not credible in this regard, as these statements are inconsistent with the other, more probative evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Specifically, there is no evidence of service in Thailand in the Veteran's service treatment or personnel records.  Rather, these records show that he was primarily stationed at Hickam Air Force Base (AFB) in Hawaii, and with his unit's headquarters in Ohio, from 1971 to 1973.  

The Veteran had a TDY assignment in Guam from August 1973 to October 1973, when he was returned to the continental United States (CONUS) for treatment and evaluation.  See, e.g., October 1973 Uniform Military Personnel Record; performance evaluation reports.  During an October 1973 examination for Medical Evaluation Board, the examiner noted that the Veteran had been transferred from Guam, and he reported that his "only foreign assignment ha[d] been to Guam."  There is no indication of any further travel via TDY after that time, and the Veteran was discharged in December 1973.  This statement is consistent with his other contemporaneous service records, and is much more probative than the Veteran's contradictory statements many years later in an attempt to obtain VA benefits.  See Caluza, 7 Vet. App. at 511.

The Veteran has repeatedly asserted that he was exposed to herbicides during service in Thailand; he does not claim to have been exposed in Guam, nor is there any other evidence indicating possible exposure in Guam.  Moreover, the evidence shows that VA did not use, test, or store herbicides in Thailand during the Veteran's period of service, or at any time after October 1966.  See December 2011 formal finding and VA memo concerning herbicide use in Thailand.  There was also no evidence of herbicide use, testing, or storage during the Veteran's service in Hawaii, or any time after 1968.  See May 2012 and October 2012 Agent Orange email inbox responses.  
	
In sum, the most probative evidence shows that the Veteran did not serve in Thailand in 1973 as he claims, or during a period when he may have been exposed to herbicides, and he was not otherwise exposed to herbicides during service.  Therefore, service connection may not be granted on a presumptive basis as due to herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board has also considered whether service connection is warranted for any claimed disorder on a direct basis, to include on a presumptive basis as a chronic disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

There is no argument or indication that the Veteran had symptoms or diagnosis of diabetes, erectile dysfunction, neuropathy, or glaucoma during service.  Service examinations in October 1973 and December 1973 showed corrected vision, but no diagnosis or history of diabetes, and no erectile dysfunction or neurological disorder.  Although the Veteran reported sugar or albumin in the urine in his Report of Medical History in October 1973, sugar tests were negative in October 1973 and December 1973.  An October 1971 examination showed that trace albumin was found from February to April 1971, but it had resolved.  There was no indication that the Veteran's eye problems were a symptom of glaucoma, and refractive error is not subject to service connection.  See 38 C.F.R. § 3.303(c).

There is also no medical evidence linking the current diabetes, erectile dysfunction, diabetic neuropathy, or glaucoma to service.  The Veteran does not argue this, or claim that any provider told him this was the case; rather, he relies on Agent Orange exposure as establishing service connection on a presumptive basis.  As such, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  

Additionally, the evidence does not show that the Veteran's diabetes mellitus or any organic disease of the nervous system manifested to a compensable degree within one year after service, or that he had continuity of symptomatology since service, so as to warrant service connection for chronic disability on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Rather, the Veteran has testified that his claimed disorders were diagnosed many years after service.  A January 1981 treatment record reflected no history of diabetes, and blood sugar tests were normal.  To the extent that the Veteran's neuropathy, erectile dysfunction, or glaucoma may be considered organic disease of the nervous system, the evidence shows that these disorders manifested many years after service.  

As service connection is not warranted for diabetes, service connection may not be granted on a secondary basis for the claimed complications of neuropathy, erectile dysfunction, or glaucoma.  See 38 C.F.R. § 3.310.

The preponderance of the evidence is against service connection for diabetes, erectile dysfunction, diabetic neuropathy, or glaucoma.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  As such, the Veteran's claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Initial rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126.  

The Veteran's psychiatric disability is assigned an initial 30 percent rating beginning November 26, 1999, and a 50 percent rating as of July 1, 2005, with the exception of three periods of temporary total rating in 2004, 2005, and 2013. 

Resolving doubt in the Veteran's favor, his PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, including as work, family relations, judgment, thinking, and mood, with symptoms most nearly approximately a 70 percent rating, throughout the appeal.  38 C.F.R. §§ 4.7, 4.130.

To warrant a 70 percent rating, there must be occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The Veteran's symptoms as reported in the lay and medical evidence are generally consistent.  A December 1999 VA record noted chronic depression with a long history of instability, and that his depression had worsened in the past year when he divorced after 15 years of marriage.  The Veteran also had blunted affect, insomnia with nightmares, flashbacks, intrusive thoughts about death, anxiety, rage and irritability but no episodes of violence.  He had poor eye contact and intermittently reticent speech, and the provider assessed fair insight and judgment.  

The Veteran continued to have similar symptoms thereafter, and providers repeatedly noted that he was on psychotropic medications, but compliance was a problem.  He has had near-continuous depression throughout the appeal, which affects his ability to function independently, appropriately and effectively.  Judgment and insight were frequently assessed as "fair."  The Veteran was also repeatedly found to have severe depression, sleep impairment with nightmares, and flat, blunted, or constricted affect.  He frequently reported that he remains isolated and stays at home most of the time, cries frequently, and feels hopeless and worthless.  The Veteran has low energy and low interest in prior activities.  There was also occasional neglect of personal appearance and hygiene, in that some treatment records noted only "fair" grooming and hygiene.  The Veteran has frequent difficulty concentrating and mild memory loss, such as forgetting directions or instructions, and forgetting to complete tasks.  Although speech and thought patterns were generally normal, the Veteran was frequently noted to be soft-spoken with hesitant or reticent speech.  

The Veteran also has great difficulty in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances, including work or a work-like setting.  Although he has not worked since an on-the-job accident in June 1999, he reported during the October 2000 VA examination that he was terminated multiple times in the past due to problematic relationships.  VA mental residual functional capacity assessments in July 2008 and September 2009 noted moderate to marked impairment in many aspects of work functioning, and marked difficulty in social functioning.  The Veteran has been married four times, including twice during the course of the appeal, with recurring marital difficulties.  He reported in October 2000 that his marriage at that time (which subsequently ended through divorce) was stable, but that his wife knew him as "an angry man."  The Veteran is estranged or has a poor relationship with all of his children (reported as 4 or 6 children at various times) and with most other family members, and he has very few friends.  

The Veteran also has frequent anxiety and possible panic attacks, suspiciousness, thoughts of death, and suicidal ideation.  The October 2000 VA examiner noted a history of multiple inpatient admissions for strong suicidal or anxiety symptoms with symptoms that may have been panic attacks.  Similarly, the January to February 2004 inpatient admission, for which he was granted a temporary total disability rating, was for suicidal ideation and increasing depression.  Outside of the time periods for which the Veteran was granted a temporary total rating, however, he generally denied any active intent, plan, or other than vague thoughts of harming himself.  The Veteran is frequently irritable or angry, and there was one instance in May 2000 indicating possible violence during an argument with his girlfriend that resulted in charges of harassment and court-ordered anger management counseling.  Otherwise, he consistently denied thoughts of harming others or violence. 

Consistent with the Veteran's symptoms as summarized above, VA treating providers regularly assigned GAF scores of 45, 45-50, or 50.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV (DSM Quick Reference), 46-47 (1994).  These scores were assigned throughout the appeal period.  See, e.g., VA records in December 1999, May 2000 and July 2000, March 2002, April 2003, during a 6-day mental health inpatient session in October 2003, December 2003, June 2004 and August 2004, March 2005 shortly before prolonged inpatient treatment, May 2006, May 2007 (noting a GAF of 50-55 and that he was doing "fair"), and records from June 2008 through July 2013 (consistently showing GAF scores of 45, 50, or 45-50).  VA providers indicated in 2008 and 2009 summarized that there was marked social impairment and moderate or marked impairment in many occupational aspects.  

Although the evidence appears to show some brief periods of improved symptoms and higher GAF scores, they are not sufficient to warrant a staged rating, i.e., a lower rating for any distinct period.

Additionally, a July 2008 VA examiner assigned a GAF score of 65 and indicated that testing results appeared to show feigning or exaggeration and possible malingering.  Similarly, private mental health examiners indicated in reports from August 1999 to May 2000 that the Veteran appeared to over-report or exaggerate symptoms, and to be malingering.  

Nevertheless, the Veteran reported fairly consistent symptoms for treatment purposes over the years, which are summarized above, and he has received inpatient treatment on several occasions for his psychiatric symptoms.  As noted above, VA treating providers regularly assigned GAF scores of 45, 45-50, or 50, which indicate serious symptoms or impairment, including around the times of the VA and private evaluations with higher GAF scores.  The November 2004 VA examiner also assigned a GAF of 50 based on similar symptoms as reported throughout the appeal.  

In short, although the Veteran may have had some short periods of improvement or remission, a review of all VA and private evidence shows significant impairment due to near-continuous depression and other symptoms throughout the appeal.  The Board finds the information in the treatment records and in the disability summaries from the Veteran's treating providers to be more probative as to the level of severity of his disability.  This evidence is consistent and involves and a much more thorough review of the Veteran's symptoms than the VA and private examinations.

The Veteran's representative has indicated that he seeks a 70 percent rating for PTSD, which is being granted herein.  See AB, 6 Vet. App. at 39 (stating that a claimant may limit the appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific condition).  

Moreover, the evidence does not warrant the next higher schedular rating of 100 percent at any point.  To warrant a 100 percent rating for PTSD, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Veteran reported auditory and visual hallucinations at an October 1999 private evaluation, and in VA treatment from March 2003 to February 2004; however, he consistently denied delusions or hallucinations after that time.  Although this symptom is contemplated by the 100 percent rating, it is not sufficient to warrant 100 percent rating.  There is no evidence of any of the other symptoms listed as examples in the 100 percent criteria.  Further, although there is evidence of unemployability due to the Veteran's PTSD, he has maintained some social interactions and relationships, albeit with difficulty.  The evidence does not show total occupational and social impairment, as required for a 100 percent rating.  Id. 

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as the Veteran's PTSD symptomatology remained relatively stable throughout the appeal, and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.  

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has significant social and occupational impairment as a result of his psychiatric symptoms, as discussed above.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321).  

A higher initial rating of 70 percent for PTSD has been granted based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against a higher rating; therefore, doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.

TDIU

TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In determining employability, consideration is given to the level of education, special training, and work experience.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25.  

The Veteran meets the schedular percentage criteria for a TDIU based on the assignment herein of a 70 percent rating for PTSD throughout the appeal.  When resolving doubt in his favor, the evidence also shows that his PTSD has rendered him unemployable for VA purposes throughout the appeal period.  

In particular, the Veteran has completed high school, and no subsequent training other than in-service training relating to his duties as a supply specialist.  He worked primarily in supply, as a laborer, and driving trucks or buses after service.  

The Veteran was awarded SSA disability benefits effective in June 1999, due to non-service connected conditions.  Nevertheless, the evidence includes VA and private medical opinions that he would be unable to perform any substantially gainful occupation due to his PTSD, without consideration of his other disorders.  

Specifically, VA providers completed mental residual capacity assessments in July 2008 and September 2009.  These showed frequent deficiencies in concentration, persistence, or pace resulting in failure to complete work-type tasks; and mild limitation of understanding or remembering instructions.  They also found moderate limitations of most work functions during both evaluations, and marked limitations of several work functions in the September 2009 evaluation.  As discussed, the Veteran has had similar severity of symptoms throughout the appeal.  

In August 2008 and January 2012, a private vocational expert opined that the Veteran was unemployable for any type of gainful employment and was not a candidate for vocational training, based on the July 2008 and September 2009 VA providers' assessments.  This evidence is more probative than the July 2008 and June 2013 VA examiners opinions that PTSD resulted in only mild or moderate impairment, or the July 2008 opinion that he should be able to work in a low-stress environment, the Board finds the other evidence to be more probative as to the level of severity of the Veteran's PTSD.  When combined with the opinions of the VA providers concerning residual mental capacity and the private vocational expert's opinions, the evidence is in relative equipoise.

Resolving doubt in the Veteran's favor, the criteria for TDIU are met, and the claim is granted.  38 C.F.R. §§ 4.3, 4.16.  


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction is denied.

Service connection for diabetic neuropathy is denied.

Service connection for glaucoma is denied.

An initial disability rating of 70 percent for PTSD with mood disorder/major depressive disorder is granted.

A total disability rating based on individual unemployability is granted. 

______________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


